Citation Nr: 0734842	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a bilateral foot disorder, claimed as having 
resulted from hospitalization and medical treatment received 
at a VA Medical Center in 1976.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from September 1973 to May 
1975, and served on active duty for training from August 1972 
to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.

In a September 2000 decision, the Board denied the veteran's 
claim, and he subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While this 
case was pending at the Court, the VA General Counsel filed 
an unopposed motion to vacate the Board's September 2000 
decision, based upon changes in law, and to remand the matter 
for readjudication.  In a February 2001 Order, the Court 
granted that motion, vacated the Board's September 2000 
decision, and remanded the matter to the Board for compliance 
with directives that were specified in the motion.

In a February 2002 decision, the Board once again denied the 
veteran's claim, and he again appealed to the Court.  
Thereafter, the veteran's attorney and the VA General Counsel 
filed a joint motion to vacate the Board's February 2002 
decision, and to remand his claim for readjudication.  In a 
January 2003 Order, the Court granted that motion, vacated 
the Board's February 2002 decision, and remanded the matter 
to the Board for compliance with directives that were 
specified in the joint motion.

In October 2003, the Board remanded for additional 
evidentiary development.  Following that development, the 
case returned to the Board, and the Board issued a decision 
in August 2005 denying the claim.  The veteran once again 
appealed the decision to the Court, and once again, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion for remand.  In a December 2006 Order, 
the Court granted that motion, vacated the Board's August 
2005 decision, and remanded the veteran's claim to the Board 
for compliance with directives that were specified in the 
joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Joint Motion approved by the October 2006 Court Order 
found that the Board had failed to ensure compliance with the 
Board's October 2003 remand instructions.  Specifically, the 
RO's Veterans Claims Assistance Act of 2000 (VCAA) notice 
letter provided the incorrect standard for 38 U.S.C.A. § 1151 
claims filed prior to October 1, 1997.  Curiously, by a 
September 2007 submission, the veteran's authorized 
representative submitted an informal hearing presentation 
whereby he sought to waive further VCAA notice, and also to 
waive RO review of newly submitted medical evidence.  
However, remand is still required for appropriate VCAA 
notice.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

In addition, the Board believes this case would benefit from 
a complete and current medical assessment of the question of 
a current foot disorder's causal relationship, if any, to the 
reparative surgery performed at a VA facility in 1976.  The 
veteran's representative has noted some inconsistency in the 
VA assessments already obtained.  Specifically, in October 
2004 the veteran underwent an evaluation of his feet by a VA 
registered nurse (RN) who is also a geriatric nurse 
practitioner (GNP).  That evaluation provided no opinion 
related to the VA treatment in 1976.  The veteran then 
underwent an evaluation by a VA physiatrist in October 2004, 
who attributed the veteran's neuropathy to his diabetes 
mellitus, but did not otherwise provide an opinion as to the 
veteran's foot disorders.  The veteran was also afforded a VA 
consultation examination by a podiatrist in December 2004, 
who noted current conditions of the foot but provided no 
opinion as to etiology including as related to the 1976 
surgery.  The RN then provided an undated addendum, opining 
that "[i]t is not likely that current foot problems are 
secondary to his previous surgery in 1976."  It is unclear 
whether the RN had reviewed the podiatrist's consultation 
examination report, and it is also unclear what she would 
have gleaned from that report, since it did not address 
etiology.  

In support of his claim, the veteran has submitted numerous 
opinion letters by a treating podiatric surgeon, Dr. A.  
However, the medical history indicates that Dr. A was 
involved in treatment of the veteran.  The medical record 
includes no record of any foot care or treatment between a 
June 1977 VA clinical note and treatment by Dr. A in 1993.  
Dr. A performed surgery on the veteran's feet in June 1993, 
and performed further surgery on the veteran's feet in March 
1994.  Thereafter in March 1994, the veteran had to undergo 
further surgery by Dr. A, with amputation of the right third 
toe, gangrene in that toe having set in.  The veteran has 
experienced ongoing foot troubles since that time.

The veteran has also provided an opinion by another private 
physician, Dr. R, which opinion, however, may have been based 
on an inaccurate medical history, provided by the veteran, 
attributing past toe amputations to the September 1976 VA 
surgery, whereas, as noted, those occurred after gangrene set 
in following Dr. A's 1993 and 1994 surgeries.  

The veteran should be informed of the appropriate standard of 
review for his 38 U.S.C.A. §  1151 claim, and then a podiatry 
examination should be obtained providing a useful medical 
opinion in keeping with that standard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with an 
additional explanatory development letter 
informing of the evidentiary basis to support 
his claim for benefits pursuant to 38 
U.S.C.A. § 1151, based on the law as 
applicable at the time of his claim.  See 38 
C.F.R. § 3.358. 

a.  The letter should explain the relative 
roles of VA and the veteran in obtaining 
evidence to support the claim.  The 
veteran should also be afforded 
appropriate notice as to potential 
downstream issues such as disability 
rating and effective date, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b.  In light of the possible presence of 
both neurological disorders and orthopedic 
disorders of the feet, the letter should 
also ask the veteran to clarify what 
disorder or medical condition he is 
claiming as due to the 1976 VA treatment, 
pursuant to 38 U.S.C.A. § 1151.  All 
records and responses received should be 
associated with the claims folders, and 
any indicated development should be 
undertaken.

2.  Thereafter, two VA examinations for 
compensation purposes should be undertaken: 
one by a specialist in neurology, and one by 
a specialist in podiatry.  The claims folders 
must be made available to the examiners for 
review before the examinations.  Any 
necessary and non-invasive tests should be 
conducted.  In addressing the questions 
below, the examiners' opinions must be 
informed by a review of the veteran's claims 
folders.  The VA examiners should note the 
opinions provided by the veteran's private 
podiatric surgeon, Dr. A. (the general nature 
of the opinions, and not the specifics of 
every single letter, should suffice), the 
absence of medical records of foot care 
between 1977 and 1993, the three surgeries 
performed by Dr. A in 1993 and 1994, and 
results of recent neurological tests.  

a.  The examiners should address whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the veteran has additional foot 
disability due to the surgery and 
treatment afforded him by VA in 1976.  In 
so doing, the examiners should consider 
the veteran's physical condition before 
and after that surgery and treatment.  The 
examiners cannot consider as being due to 
that surgery or treatment any natural 
progress of disease or injury or any 
changes that were merely coincidental with 
that surgery or treatment.  Rather, a 
causal connection is required.  To be 
causally linked to the 1976 surgery or 
treatment, any additional disability or 
increase in severity due to the VA surgery 
and treatment in 1976 must have been the 
result of hospitalization, medical or 
surgical treatment, or examination, 
including appropriateness of treatment 
decisions and consequences of those 
decisions.   

b.  Also, the examiners should specify 
whether any additional disability or 
increase in severity of disability was the 
necessary consequence of medical or 
surgical treatment or examination properly 
administered.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, the 
examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined, at the time of 
consent for the examination or medical or 
surgical treatment, whether the treatment 
would in fact be administered.  

c.  The examiners should also specify 
whether the additional disability or 
increase in severity of disability, if 
present, was the result of the veteran's 
failure to follow instructions.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

e.  The examiners should provide complete 
explanations for their opinions.

f.  If the examiners cannot answer any of 
these questions without resorting to 
medically unsupported speculation, the 
examiners should so state.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

